Case 4:18-cr-00260-RSB-.]EG Document 16 Filed 11/16/18 Page 1 of 2

U. S. MAGISTRATE JUDGE JAMES E. GRAHAM CASE BELOW CALLED FOR:
UNITED STATES COURTHOUSE INITIAL APPEARANCE,

52 NORTH MAIN STREET
STATESBORO, GEORGIA

ARRAIGNMENT AND DETENTION
HEARINGS

 

STATESBORO CRIMINAL CALENDAR
MONDAY, NOVEMBER 26, 2018

10:00 A. M.

 

CASE NO. DEFENDAN'I` VIOLATION ATTORNEY

 

INITLAL APPE_ARANCE AND ARRAIGNMENT

4:18CR260 DAVID MCCLOSKEY CONSP PWID CONT SUBS
NICK PENFIELD
CODY PENFIELD
ADAM CUSHMAN
DEVON AINES
TREVOR AINES
AVERY WIGGINS
TYLER SHUMAN
AARON MCCARTHY
DARREN DRIGGERS
CODY EUBANKS
ROBERT FULLER
BABY DWAYNE GARRISON
MARCUS LOGAN-GRECO
BRANDON CHAPMAN
KENNETH JENKS
DANIEL FLEMING
ANDREW CAMPOS
RODNEY ROSE
CODY TRACY
JOSHUA MCNELLY
CYNTIAL MIRACLE
DILLON MYRICK
AMBERLY KNIGHT
WAYLON JESSE HODGES
CHRISTINE LOGGINS
WILLIAM FRANK DAVIS
JOSEPH BRITT CARTER

Case 4:18-cr-OO260-RSB-.]EG Document 16 Filed 11/16/18 Page 2 of 2

MAURICE L. GRAI~IAM
MEAGAN M. JAMES
SHAWN HADDEN
CHRISTOPHER HENDRIX
ELIZABETH KITCHENS
DAVID RAHN

MIRANDA BURNSED
PATRICK KENNALLY
KIMBERLIN JOHNSON

ARRAIGNMENTAND PETENTION HEARING
MIKE PENFIELD
CRYSTAL WILSON
JENNIFER J. GROOMS
RONALD A. SMITH
KERRI ANN-MARIE LEWIS
KERRI NEELY

 

DISTRIBUTION DATE: NOVEMBER 16, 2018

 

U. S. MAGISTRATE JUDGE
U. S. A'I"I`ORNEY

U. S. MARSHAL

U. S. PROBATION

U. S. CLERK

COURT SECURITY

